 

21

22

23

24

25

26

28

 

Case 2:18-cr-00016-TSZ Document 635 Filed 01/11/21 Page 1 of 2

THE HONORABLE THOMAS S. ZILLY

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
NO. 2:18-cr-00016-TSZ
Plaintiff,
MOTION FOR EXTENSION OF TIME
VS. RE: MOTION DEADLINE
CLYDE McKNIGHT, Note on Motion Calendar: 01/22/2021
without oral argument
Defendant.

 

 

 

 

TO: CLERK OF THE ABOVE-ENTITLED COURT; and
TO: US ATTORNEY’S OFFICE.

COMES NOW the Defendant, by and through attorney of record, MICHAEL AUSTIN
STEWART, and moves this Honorable Court for a continuance of the motion deadline
currently scheduled for January 19, 2021 the following reasons:

Defense Counsel respectfully requests that the Motion Deadline of January 19, 2021 be
extended to February 22, 2021.

The Defendant contracted COVID and was severely affected by his illness. Mr.
McKnight is still recovering and informs Defense Counsel that he is suffering ongoing and
persistent symptoms of confusion. Mr. McKnight requests extension of the motions deadline to
allow an opportunity for COVID symptoms to subside and be able to assist his Defense

Counsel with this case.

MOTION FOR EXTENSION OF TIME MICHAEL AUSTIN STEWART

RE: MOTION DEADLINE AND TRIAL Attorney at Law, PLLC

Page 1 of 2 1105 Tacoma Avenue South
Tacoma, Washington 98402

Telephone: (253) 383-5346
Fax: (253) 572-9010

StewartLawTacoma(@gmail.com

 
 

20

21

22

23

24

 

 

 

Case 2:18-cr-00016-TSZ Document 635 Filed 01/11/21 Page 2 of 2

#
DATED this// day of January, 2021 KLE: Ay
— Mg

 

MICHAEL AUSTIN STEWART
Attorney for Defendant, WSBA # 23981

MOTION FOR EXTENSION OF TIME MICHAEL AUSTIN STEWART

RE: MOTION DEADLINE AND TRIAL Attorney at Law, PLLC

Page 2 of 2 1105 Tacoma Avenue South
Tacoma, Washington 98402

Telephone: (253) 383-5346
Fax: (253) 572-9010

StewartLawTacoma‘@gmail.com

 
